United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2111
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Dennell Malone,                         *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 19, 2009
                                Filed: October 27, 2009
                                 ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       The district court1 originally sentenced Dennell R. Malone to the applicable
Guidelines range of life imprisonment (with a consecutive 60-month sentence for a
firearm count). After Amendment 706 to the Sentencing Guidelines, the court
resentenced Malone to 360 months imprisonment (with a consecutive 60-month
sentence for the firearm count), the bottom of his recalculated Guidelines range. See
18 U.S.C. § 3582(c)(2).




      1
                                          United States District Judge for the District
of Minnesota.
       Malone appeals, arguing that the district court should be allowed to resentence
him below the Guidelines range. This court has previously rejected this argument.
See United States v. Starks, 551 F.3d 839, 841-43 (8th Cir. 2009) (resentencing under
section 3582(c)(2) is more narrow in scope than original sentencing proceedings; the
limitation that resentencing courts “must not reduce the sentence of a defendant who
was originally sentenced within the applicable guideline range to a term that is less
than the minimum of the amended guideline range” is “constitutional and
enforceable”) (internal citations omitted); United States v. Harris, 556 F.3d 887, 888
(8th Cir. 2009) (per curiam) (Starks forecloses the argument that the district court has
authority to sentence him below the Guidelines range in a section 3582(c)(2)
resentencing); United States v. Murphy, 578 F.3d 719, 720-21 (8th Cir. 2009) (same,
holding that there is no conflict between Starks and United States v. Mihm, 134 F.3d
1353 (8th Cir. 1998)).

      The judgment is affirmed.
                      ______________________________




                                          -2-